DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 3/9/21:
Claims 1 – 16 and 18 - 30 are pending in the application.  
Claims 15 – 16 and 18 – 22 are under examination.  
The rejection under 35 U.S.C 103 is withdrawn due to amendment.  




EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

This application is in condition for allowance except for the presence of claims 1 – 14 and 23 - 30 directed to claims non-elected without traverse.  Accordingly, claims 1 – 14 and 23 - 30 been cancelled.  

Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 3/9/21, with respect to the claims at issue have been fully considered and are persuasive.  

Allowable Subject Matter

Claims 15 – 16 and 18 – 22 are allowed.  



Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 15, the prior art of record does not teach or suggest a method for preparing an anaerobically cured composite matrix resin as claimed.  

The closest prior art of record is believed to be US 442138 to Bich et al hereinafter “Bich”.  Bich is directed methods of curing an anaerobic resin being externally catalyzed (Abstract).

Bich teaches a composition at Example 1 comprising aluminum rods wrapped with glass cloth and dipped into a bath of copper ethylacetoacetate / acetone (activator) for 5 minutes. After drying at 25 C a number of the treated glass cloth (fiberglass) wrapped rods were immersed in an anaerobic resin comprising tetraethylene glycol diacrylate, styrene, cumene hydroperoxide (initiator), N,N’-dimethyl-p-toluidine (accelerator), benzoic sulfimide (coaccelerator) and hydroquinone (inhibitor / stabilizer). The coated rods were cured for 24 hours under N2 (Table 1).

Bich teaches that monomers such as glycidyl methacrylate (epoxy acrylate) can be used (8: 1 - 17). Therefore, it would have been obvious to the skilled artisan to include monomers such as glycidyl methacrylate (epoxy acrylate) as it is directly taught by Bich.
Bich teaches that the use of copper acetylacetonate possibly has a longer gel time than copper ethylacetoacetate (6: 30 - 40) and the use of suitable solvents such as methylene chloride (5: 25). Therefore, it would have been obvious to try copper ethylacetoacetate and use methylene chloride as a solvent as they are both directly taught by Bich.  Bich does not teach or suggest the use of copper ethylacetoacetate and gamma-aminopropyltrimethoxy silane dissolved in methylene chloride as a sizing agent.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										4/6/21

/PETER A SALAMON/Primary Examiner, Art Unit 1796